 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDR - N Market,Inc.andRetail Clerks Union, Local1288,RetailClerks InternationalAssociation,AFL-CIO,Petitioner.Case 20-RC-9480May 7, 1971DECISION ON REVIEWBY MEMBERS FANNING, BROWN, AND KENNEDYOn October 22, 1970, the Regional Director for Re-gion 20 issued a Decision in the above-entitled proceed-ing in which he found inappropriate the Petitioner'srequested unit of the Employer's grocery employeesexcluding its meat department, and instead directed anelection in a unit of all the employees of the store.Thereafter, pursuant to the National Labor RelationsBoard Rules and Regulations, the Petitioner filed atimely Request for Review of the Regional Director'sDecision, contending,inter alia,that the Regional Di-rector departed from officially reported Board prece-dent in finding the requested unit inappropriate. TheEmployer filed opposition to the Request for Review.By telegraphic Order dated February 18, 1971, theNational Labor Relations Board granted the requestand stayed the election.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in this casewith respect to the issue under review, and makes thefollowing findings:The Employer is a California corporation which op-erates a retail grocery store in Exeter, California. Themanager of the store, Raymond Chun, is also the Em-ployer's principal stockholder. At the time of the hear-ing the store's complement consisted of about 13 em-ployees including 4 in the meat department. All storeemployees are supervised by Chun. There is no bargain-ing history.The meat department, the employees of which Peti-tioner seeks to exclude, is located in a separate workarea within the store. Two of the meat departmentemployees, John Cook and Han Lau, work primarily asbutchers and spend 90 percent of their time in thisdepartment. Virtually all of the remainder of their timeis spent in stocking the meat portion of the delicatessencounter which is adjacent to meat department. Theother two meat department employees, Peter Lau andAnna Low, are principally engaged in wrapping andselling meat, although they may likewise perform meatcutting.Anna Low, on occasions such as illness orvacation, has assisted grocery employees.'The Board denied the Petitioner's Request for Review with respect tocertain other contentions raised therein.Grocery employees have also worked intermittentlyin the meat department. Thus, during the lunch houreach day, one grocery employee is assigned to wrap andsellmeat. Over a period of several years the Employerhas ordinarily rotated this relief assignment among thegrocery clerks. Other than the lunch hour period, agrocery clerk may also be called upon to work in themeat department when an emergency arises. All em-ployees receive the same health, welfare, vacation, andholiday benefits.On these facts, but primarily relying upon the inter-change between grocery and meat department em-ployees and common overall supervision by RaymondChun, the Regional Director found, in agreement withthe Employer, that only an overall unit of all storeemployees is appropriate.We disagree.Since its lead decision inMock Road Super Duper,Inc.,156 NLRB 983, the Board has normally foundappropriate a unit of grocery employees excluding meatdepartment personnel where the separate grocery unitwas sought.' In making these determinations the Boardhas recognized an emerging bargaining trend in theretail food industry generally, whereby grocery em-ployees and meat department employees are repre-sented in separate units'-a trend which is consistentwith the community of interest enjoyed by groceryclerks separate and apart from that of meat departmentemployees based upon the different skills, experience,functions, work locations, and conditions of employ-ment of these two employee groups.' We believe, con-trary to the Regional Director, that the record supportsthe conclusion that in the present case these two groupsalso enjoy separate communities of interest.Thus the employees sought-by the Petitioner performthe usual functions of grocery clerks, i.e., checking outpurchases, bagging groceries, stocking shelves, andmaintaining the produce bins and frozen food chests.Some of the grocery employees also regularly replenishthe grocery portion of the delicatessen counter.The meat department employees, for their part, cut,wrap, and sell meat in their own work area. And theirseparate interests are underscored in this case by thefact that the Employer operates its meat departmentessentially on a cut-to-order basis rather than with theuse of prepackaged or prewrapped meats. This customsystem requires the services of two highly skilled meat--cutters, each of whom has more than 8 years' experience in his trade. The two meatcutters receive the high-est wages in the store.'Priced Less Discount Foods, Inc., d/b/a Payless,157 NLRB 1143.Al-lied Super Markets, Inc., Allied Discount Foods Discount,167 NLRB 361;The Great Atlantic & Pacific Tea Company, Inc.,162 NLRB 1182. And seeBig YSupermarkets.161 NLRB 1263, 1268, wherein the Board held thata unit of meat department employees is presumptively appropriate.'Mock Road Super Duper, Inc., supra; Priced-Less Discount Foods, Inc.,d/b/a Payless, supra; Allied Super Markets, Inc., supra.Id.190 NLRB No. 49 R - N MARKETIn addition to the different skills, functions, and ex-perience of the employee groups, there are other factorswhich militate in favor of the separate representation ofgrocery employees. Thus, there is no prior history ofbargaining for these employees, and no labor organiza-tion seeks to represent them in a broader unit. Further,the record indicates that Petitioner has contracts withsome 70 employers in the local area covering over 300retail grocery stores and employing about 1700 groceryclerks and in each contract meat department employeesare excluded from the collective-bargaining unit.'Unlike the Regional Director, we are not persuadedthat these factors are outweighed by the interchange ofthe Employer's grocery and meat department em-ployees nor by the common overall supervision by Ray-mond Chun.A certain amount of interchange in a store of this sizeispredictable.However, the interchange of the Em-ployer's meat department employees outside their de-partment is negligible. And the assignment of groceryclerks to duties in the meat department occurs only atthe lunch hour or in emergency situations. We do notregard the latter interchange to be substantial,' particu-larly where, as here, it does not appear that groceryclerks are ever called upon to exercise the skills of ameatcutter when they are filling in for meat departmentemployees.While Chun is the only individual at the store whomthe record indicates to be a supervisor within the mean-ing of the Act, an otherwise appropriate unit of em-ployees will not be defeated merely because there is'SeeMock Road Super Duper, Inc., supra.Petitioner's pattern of bar-gaining is consistentwith that for otherstores organizedby its sister localsin northernCalifornia'Big YSupermarkets, supra, The Great Atlantic & Pacific Tea Company,Inc, supra.293common supervision over unit and nonunit personnel.'In all the circumstances of this case-particularlythe differences in skills, functions, and wage&of groceryemployees and meat department employees; the insub-stantial interchange between the two groups; the sepa-rate work area of meat department employees; the evi-dence of area bargaining patterns, which are consistentwith the general trend in the retail food store industry;and the absence of any bargaining history or claim byanother labor organization for a broader unit-we con-clude that a unit of the Employer's grocery employees,excluding the meat department, constitutes an appro-priate bargaining unit within the meaning of Section9(b) of the Act.'Accordingly, the case is remanded to the RegionalDirector for the,purpose of conducting an election pur-suant to his Decision, as modified herein, except thatthe eligibility payroll period therefor shall be that im-mediately preceding the date below.''See, e g.,Shumate, Incorporated131 NLRB 98;Worzella PublishingCompany,121 NLRB 78In view of our disposition of the case, we find it unnecessary to reachor consider Petitioner's contention that certain individuals should be ex-cluded from the meat department on the groundthat theyenjoy a specialstatus by virtue of their family relationship to Raymond Chun However,according to the Request for Review, a sister-in-law of Chun's,Karen Lau,wac hired after the rir r of the hearing apparently to work as a grocery clerkIt appears that she may have special status Accordingly Karen Lau,if stillemployed, may vote subject to challenge'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236,NLR.B v Wyman-Gordon Co,394 U S 759.Accordingly, it is hereby directed that an amended election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 20 within 7 daysof the date of this Decision on Review The Regional Director shall makethe list available to all parties to the electionNo extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances Failure tocomply withthis requirement shall be grounds forsetting aside the election whenever proper objections are filed